Citation Nr: 0601893	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  97-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss disability.

2.  Entitlement to an effective date prior to January 13, 
2005, for a compensable rating for bilateral hearing loss 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1970.  The case is before the Board 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied a compensable rating for the 
veteran's hearing loss.  In January 2003, a hearing was held 
at the RO before an acting Veterans Law Judge who is no 
longer currently employed by the Board.  A transcript of this 
hearing is of record.  In August 2003, the Board remanded the 
matters on appeal for additional development.  A September 
2005 rating decision increased the rating for the veteran's 
hearing loss to 10 percent, effective January 13, 2005.  As 
he has not expressed satisfaction with the 10 percent rating, 
and as the grant is to less than the maximum affordable 
rating under schedular criteria, the matter remains in 
controversy.  The veteran has also expressly disagreed with 
the effective date assigned for the 10 percent rating for his 
hearing loss.  Consequently, that matter also is before the 
Board.

In November 2005, the Board sent the veteran a letter 
informing him that the acting Veterans Law Judge who presided 
at his hearing was no longer employed by the Board and asking 
him if he wished to a hearing before another Veterans Law 
Judge who would then render a determination in his case.  In 
correspondence received by the Board in December 2005, the 
veteran indicated that he did not wish to attend another 
hearing.  The case has been reassigned to the undersigned.

Regarding the veteran's claim for a higher rating for 
tinnitus, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on Court precedent that may ultimately be 
overturned on appeal, the Secretary of Veterans Affairs has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  The stay applies to the instant claim for a 
rating in excess of 10 percent for tinnitus.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
resume.  

The issue of entitlement to an  increased rating for 
bilateral hearing loss disability on an extraschedular basis 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  Since January 13, 2005, the veteran's hearing acuity is 
shown to have been level III in the right ear and level IV in 
the left ear.

2.  Prior to January 13, 2005, it was not shown that the 
veteran had hearing acuity less than level I hearing in 
either ear.





CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral hearing 
loss disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Tables VI and VII, Diagnostic Code 6100 (prior to and 
effective June 10, 1999).

2.  An effective date prior to January 13, 2005, for a 10 
percent rating for bilateral hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by Supplemental Statement of the Case (SSOC) in June 
2002 and letter in March 2004 (including, at p. 2 of the 
letter, to submit any evidence in his possession pertaining 
to the claim).  He was given ample time to respond; and the 
claim was subsequently readjudicated.  See May 2005 SSOC.  
The SSOC also properly provided (See VAOPGCPREC 8-2003 (Dec. 
2003)) notice on the downstream issue of the effective date 
for the award of an increased rating.

Regarding the duty to assist, the RO has obtained the 
veteran's post-service VA treatment records.  All available 
pertinent medical evidence identified by the veteran has been 
obtained.  He has been afforded multiple VA examinations, 
most recently in 2005.  The Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim. The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield, 
supra.

Factual Background

Service connection for bilateral hearing loss disability was 
granted by rating decision in August 1995.  A noncompensable 
rating was assigned, effective May 2, 1994.  In August 1996, 
the veteran submitted a claim for an increased rating for 
bilateral hearing loss disability.

A September 1996 VA outpatient record notes the veteran's 
complaints of hearing loss.  Audiological evaluation revealed 
puretone thresholds, in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
20
70
80
LEFT
-
10
15
70
80
On the authorized VA audiological evaluation in October 1996, 
puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
15
65
80
LEFT
-
10
20
60
80

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

On VA audiological evaluation in June 2002, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
30
70
80
LEFT
-
20
20
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

At a January 2003 Travel Board hearing, the veteran testified 
that although he wore hearing aids, he still had difficulty 
hearing.  He maintained that the June 2002 VA examination 
results did not accurately reflect the extent of his hearing 
impairment, essentially because he was allowed to guess 
during the speech recognition part of the examination and 
because the examination was conducted in a room with no 
background noise.

On VA audiological evaluation on January 13, 2005, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
40
90
95
LEFT
-
25
40
85
90

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 80 percent in the left ear.

A SSOC in May 2005 awarded the veteran an increased 10 
percent rating for his bilateral hearing loss disability, 
effective January 13, 2005.

In a June 2005 statement, the veteran maintained that he has 
had a severe hearing loss since 2002.  He complained that the 
June 2002 VA examination was inadequate, and he was not 
scheduled for another VA examination until 2005.  He argued 
that the effective date for the 10 percent rating should be 
2002.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule, 38 C.F.R. Part 4, pertaining to evaluation 
of hearing impairment and other diseases of the ear was 
amended effective June 10, 1999, during the pendency of this 
appeal.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  As the veteran does not have an 
exceptional patterns of hearing impairment (as defined in 
the) revised criteria, and the portions of the rating 
criteria that do apply in the instant case remained 
substantively unchanged (there was some renumbering), a 
discussion of the retroactive impact of the amendments is not 
necessary.  The changes have no effect on the outcome in this 
case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing  
threshold levels as measured by pure tone audiometry tests in  
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective June 10, 1999).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The effective date for an increase in compensation shall be 
the "date of receipt of claim or date entitlement arose, 
whichever is later (emphasis added)."  38 C.F.R. 
§ 3.400(o)(1).  The regulations also stipulate that the 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Under the applicable schedular criteria, the audiometry 
findings of record support the assignment of a noncompensable 
rating for the period prior to January 13, 2005, and 10 
percent rating for the period from January 13, 2005.

Analyzing the results of the January 13, 2005 audiogram, the 
86 percent speech recognition score and 61.25-decibel average 
puretone threshold in the right ear warrant a Level "III" 
designation for the right ear.  The 80 percent speech 
recognition score and a 60-decibel average puretone threshold 
in the left ear warrant a Level "IV" designation for the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, 
numeric designations of "III" for the better ear and "IV" for 
the poorer ear warrant a 10 percent rating.  38 C.F.R. § 
4.85, Code 6100.

Regarding the period prior to January 13, 2005, in 
correspondence received in August 1996, the veteran submitted 
a claim to have his noncompensable hearing loss disability 
re-evaluated.  Analyzing the results of the October 1996 
audiogram, the 92 percent speech recognition score and 43-
decibel average puretone threshold in the right ear warrant a 
Level "I" designation for the right ear; and the 92 percent 
speech recognition score and 43-decibel average puretone 
threshold in the left ear, warrant a Level "I" designation 
for the left ear.  Under Table VII, numeric designations of 
"I" and "I" warrant a noncompensable rating.  38 C.F.R. 
§ 4.85, Code 6100.  Analyzing the results of the June 2002 
audiogram, the 96 percent speech recognition score and 49-
decibel average puretone threshold in the right ear, warrant 
a Level "I" designation for the right ear; and the 100 
percent speech recognition score and 46-decibel average 
puretone threshold in the left ear also warrant a Level "I" 
designation for the left ear.  Once again, under Table VII, 
the numeric designations of "I" and "I" warrant a 
noncompensable rating.  38 C.F.R. § 4.85, Code 6100.

Under the controlling law and regulations, 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400, the effective date of an award of an 
increased rating is the date of claim for increase (here 
August 1996) or the date entitlement arose, whichever is 
later (except that if increased disability is shown, and a 
claim is filed within a year, the increased rating may be 
assigned from the date the increased disability is shown).  
Here, there is no evidence of increased hearing loss 
disability prior to January 13, 2005 VA examination.  
Notably, regarding the veteran's allegations of a deficiency 
in the June 2002 audiometry, it is significant that the 
results were certified for rating purposes.  Furthermore, 
they appear to be consistent with the reports of prior and 
subsequent audiometry.  Finally (as was noted above), no 
audiometry of record revealed an exceptional pattern of 
hearing, so as to warrant rating under alternate (Table VIA) 
criteria.  See 38 C.F.R. § 4.86.  Consequently, the January 
13, 2005 date is the earliest possible effective date for a 
schedular 10 percent rating under the circumstances shown.  

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to a higher 
rating, as indicated above, schedular ratings for hearing 
loss disability are assigned based on a mechanical 
application of  the average puretone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  As the evaluation of hearing loss is based 
on objective testing, the Board has no real discretion in 
this regard and must predicate its determination on the basis 
of the results of the audiology studies of record.  


ORDER

The appeals seeking a schedular rating in excess of 10 
percent for the veteran's bilateral hearing loss disability 
and an earlier effective date for the award of the schedular 
10 percent rating for the hearing loss disability are denied.   


REMAND

The Board notes that the August 2003 Remand directed the RO 
to adjudicate whether referral of the veteran's claim for an 
increased rating for his bilateral hearing loss disability to 
the appropriate VA officials for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) was 
warranted.  The May 2005 SSOC does not reflect that the RO 
addressed this matter.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  

The Board regrets any further delay in this case.  However, 
in light of the foregoing the case must be REMANDED to the RO 
for the following:   

1.  With respect to the claims for an 
increased rating/earlier effective date 
for a compensable rating for the 
veteran's bilateral hearing loss on an 
extraschedular basis, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  
Specifically, the letter should advise 
the veteran that the evidence needed to 
substantiate a claim for an 
extraschedular rating would consist of 
evidence that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization that would 
render impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
hearing loss disability, any 
correspondence from a former employer 
that would verify the veteran's 
contentions, and any medical records 
showing periods of hospitalization for 
hearing loss.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Thereafter, the RO should 
readjudicate the matter of entitlement to 
an extraschedular rating for the 
veteran's bilateral hearing loss 
disability.  Should submission under § 
3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate SSOC and given the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


